Citation Nr: 0119036	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to 
September 1995.

The instant appeal arose from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for service 
connection for scoliosis, lumbar spine.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran asserts that she has a low back disorder.  
Service medical records show complaints of and treatment for 
recurrent low back pain, and her June 1995 separation 
examination noted recurrent low back pain.  The veteran has 
reported constant pain in her back since service.  She states 
that she self-medicated for several years immediately after 
service as she had no insurance.  Private treatment records 
show that she was treated for low back pain in September 1999 
and November 2000.  A November 2000 written statement from 
her chiropractor opined that she had a chronic spine 
condition, shown as lumbar rotoscoliosis and compensatory 
thoracic levoscoliosis.  November 2000 VA X-rays of the 
lumbar spine showed a mild curvature.  A VA examination at 
that time diagnosed arthralgia of the lumbosacral spine with 
loss of function due to pain.

Based on the statements made by the appellant and the medical 
evidence, the Board believes that the RO should request a 
medical opinion, and another examination if necessary, which 
addresses whether it is at least as likely as not that the 
veteran's low back disorder was incurred in or aggravated by 
service.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request a medical 
opinion from a VA physician which 
addresses the relationship, if any, 
between any currently diagnosed low back 
disorder(s) and service, including 
recurrent low back pain in service.  The 
examiner should be requested to express 
an opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any diagnosed back 
disorder was incurred in or aggravated by 
service.  The veteran should be afforded 
a VA examination if one is deemed 
necessary in order to provide the 
requested opinion.  The claims folder 
should be made available to the physician 
for review.  The physician should provide 
complete rationales for all conclusions 
reached.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if applicable, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The claim should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted in this matter.  The 
appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



